82485: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13288: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82485


Short Caption:ROCHA VS. STATE, DEP'T OF HEALTH AND HUMAN SERV.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A804209Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/26/2021 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/27/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCharles RochaAdam Levine
							(Law Office of Daniel Marks)
						Daniel Marks
							(Law Office of Daniel Marks)
						


RespondentThe State of Nevada Department of Health and Human Services, Division of Public and Behavioral HealthAaron D. Ford
							(Attorney General/Carson City)
						Susanne M. Sliwa
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/17/2021Filing FeeFiling Fee due for Appeal. (SC)


02/17/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-04718




02/17/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-04721




02/22/2021Filing FeeFiling Fee Paid. $250.00 from Law Office of Daniel Marks.  Check no. 19448. (SC)


02/22/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-05187




02/26/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC)21-05702




03/04/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-06404




03/11/2021Docketing StatementFiled Respondents' Response to Docketing Statement. (SC)21-07207




03/18/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 9, 2021, at 1:00 PM. (SC)21-07896




04/02/2021Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-09594




04/06/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Briefing.This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-09823




04/21/2021Transcript RequestFiled Certificate of No Transcript Request.  (SC)21-11491




06/28/2021MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief and Appendix. (SC)21-18555




06/28/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief due: August 5, 2021. (SC)21-18576




07/29/2021MotionFiled Appellant's Motion to Submit Video Evidence. (SC)21-22055




07/30/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix Based Upon Good Cause. (SC)21-22229




08/06/2021Order/ProceduralFiled Order Regarding Motions. Appellant has filed a motion requesting permission to file a video recording of the incident that gave rise to the instant dispute. The motion is denied. Cause appearing, appellant's motion requesting a second extension of time to file the opening brief is granted.  Opening brief and appendix due: August 26, 2021. (SC)21-22873




08/11/2021MotionFiled Appellant's Motion to Direct District Court Clerk to Transmit the Original  Exhibit "5" Video From the Appeals Hearing Pursuant to NRAP 30(d). (SC)21-23399




08/16/2021BriefFiled Appellant's Opening Brief. (SC)21-23842




08/16/2021Notice/IncomingFiled Certificate of Service (Appellant's Opening Brief). (SC)21-23929




08/17/2021AppendixFiled Joint Appendix - Volume I of II. (SC)21-23957




08/17/2021AppendixFiled Joint Appendix - Volume II of II. (SC)21-23964




08/19/2021Order/ProceduralFiled Order Granting Motion to Direct Transmission of Exhibit.  The district court clerk shall have 14 days from the date of this order to transmit to the clerk of this court Exhibit 5 from the appeals hearing.  (SC)21-24272




08/20/2021Notice/IncomingFiled Notice Regarding Transmission of Exhibit, dated August 19, 2021.21-24318




08/27/2021Order/ProceduralFiled Order Regarding Transmission of Exhibit.  This court granted appellant's motion for the transmission of an original video exhibit of the incident giving rise to the instant litigation.  The district court clerk has informed this court that the exhibit was never transferred from the Department of Administration which considered the video at the administrative hearing. Accordingly, it appears the district court did not consider the contents of the video.  Thus, the motion is denied without prejudice to appellant's right to refile a motion that explains why this court should review material not considered by the district court.  (SC)21-24959




09/07/2021MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief. (SC)21-25831




09/07/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: October 15, 2021. (SC)21-25858




10/13/2021BriefFiled Respondent's Answering Brief. (SC)21-29460




10/22/2021MotionFiled Stipulation to Extend time to File Appellant's Reply Brief. (SC)21-30562




11/02/2021Order/ProceduralFiled Order Approving Stipulation. Appellant's reply brief due: December 3, 2021. (SC)21-31492




12/01/2021BriefFiled Appellant's Reply Brief. (REJECTED PER NOTICE ISSUED 12/1/21) (SC)


12/01/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)21-34252




12/01/2021BriefFiled Appellant's Reply Brief. (SC)21-34280




12/01/2021Case Status UpdateBriefing Completed/To Screening. (SC)


04/27/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-13286




04/27/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-13288




05/23/2022RemittiturIssued Remittitur. (SC)22-16189




05/23/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/10/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 24, 2022. (SC)22-16189





Combined Case View